



Exhibit 10.1


CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made on and as of the
25th day of June, 2018, by and between Two River Bancorp (“TRB”), a corporation
organized under the laws of the state of New Jersey which serves as a bank
holding company, with its principal office at 766 Shrewsbury Avenue, Tinton
Falls, New Jersey 07724; Two River Community Bank (“TRCB” or “Employer”), a
banking corporation organized under the laws of the state of New Jersey which is
a wholly owned subsidiary of TRB, with its principal office at 766 Shrewsbury
Avenue, Tinton Falls, New Jersey 07724; and Anthony A. Mero (“Executive”), whose
business address is 766 Shrewsbury Avenue, Tinton Falls, New Jersey 07724.


BACKGROUND


WHEREAS, Executive, as of the date of this Agreement, is employed as the
Executive Vice President and Chief Operating Officer of TRCB; and    


WHEREAS, the Board of Directors of TRB and TRCB (the “Board”) believes that the
retention of Executive as the Executive Vice President and Chief Operating
Officer of TRCB through and subsequent to the occurrence of a Change in Control
event, as defined in this Agreement, is indispensable to TRB and TRCB; and    


WHEREAS, TRB, TRCB and Executive wish to enter into this Agreement to
conclusively establish the terms and conditions relative to Executive's
retention through, and subsequent to, the occurrence of a Change in Control
event.


NOW, THEREFORE, for good and valuable consideration, which the parties to this
Agreement acknowledge to be legally sufficient, TRB, TRCB and Executive,
intending to be legally bound, agree as follows:


1.
Definitions



a.
Cause. For purposes of this Agreement, “Cause”, with respect to the termination
by Employer of Executive’s employment shall mean (i) the willful and continued
failure by Executive to perform his duties for Employer under this Agreement
after at least one warning in writing from the Board or its designee identifying
specifically any such failure; (ii) willful misconduct of any type by Executive,
including, but not limited to, the disclosure or improper use of confidential
information which causes material injury to either or both of TRB or TRCB, as
specified in a written notice to Executive from the Board or its designee; or
(iii) the Executive’s conviction of a crime (other than a traffic violation),
habitual drunkenness, drug abuse, or excessive



1





--------------------------------------------------------------------------------





absenteeism (other than for illness), after a warning (with respect to
drunkenness or absenteeism only) in writing from the Board or its designee to
refrain from such behavior. No act or failure to act on the part of Executive
shall be considered to have been willful for purposes of clause (i) or (ii) of
this Section 1a unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that the action or omission was in the best
interest of TRB or Employer.


b.
Change in Control. “Change in Control” shall mean the occurrence of any of the
following events:



i. The sale or disposition by TRB of all of its stock in TRCB, or the sale or
disposition by TRCB of substantially all of its assets;


ii. The acquisition of voting common capital stock of TRB in a single
transaction or a series of interdependent transactions as a result of which the
acquirers actually own or control common capital stock representing the right to
cast at least a majority of the votes which could, without giving effect to any
change in the capital structure of TRB which occurs subsequent to the
consummation of such transaction or series of transactions, be cast at the next
regular meeting of shareholders; or


iii. A merger, consolidation or other reorganization of either, or both of, TRB
or TRCB as a result of which as least a majority of the Board of Directors of
the surviving entity are not Continuing Directors. “Continuing Directors” shall
be those individuals who are directors of TRB or TRCB, as the case may be, at
such time as the plan of merger, consolidation or other reorganization is
approved by the board of directors of TRB or TRCB.


c.
Contract Period. “Contract Period” shall mean the period commencing the day
immediately preceding a Change in Control and ending on the earlier of (i) the
second anniversary of the Change in Control, or (ii) the death of the Executive.



d.
Good Reason. When used with reference to a termination by Executive of his
employment with Employer, “Good Reason” shall mean (a) any material breach by
Employer of, or material failure of Employer to tender performance under, this
Agreement, as well as (b) any of the following, if taken without Executive’s
express written consent, but only if, and to the extent that, such action or
failure to act by Employer constitutes a “material negative change”, within the
meaning of Treas. Reg. Sec. 1.409A-1(n)(2)(i), to Executive in his relationship
with the Employer so as to result in the termination by Executive of his
employment relationship with Employer for “Good Reason” being an “involuntary
separation from service” within the meaning of Treas. Reg. Sec. 1.409A-1(n):



2





--------------------------------------------------------------------------------





          
i.    The material diminution of Executive’s current functions.


ii.    A reduction by Employer in Executive’s annual Base Compensation as in
effect immediately prior to a Change in Control.


iii.    Any transfer by Employer of Executive to another geographic location
which is either outside of New Jersey or more than 50 miles from his office
location.


2.
Employment. The Employer hereby agrees to employ the Executive, and the
Executive hereby agrees to accept employment, during the Contract Period upon
the terms and conditions set forth herein. TRCB and TRB may, at any time and in
the exercise of their sole discretion, transfer the Executive’s employment
relationship from TRCB to TRB, or from TRB to TRCB. The transfer of the
Executive’s employment relationship between TRCB and TRB shall not be deemed to
be either an actual or constructive termination of the Executive or “Good
Reason” for any purpose of this Agreement, and the Executive’s employment shall
be deemed to have continued without interruption for all purposes of this
Agreement.



3.
Position. During the Contract Period, Executive shall be employed as the
Executive Vice President and Chief Operating Officer of TRCB or such other
corporate or divisional profit center as shall then be the principal successor
to the business, assets and properties of TRCB, with the same title and the same
duties and responsibilities as before the Change in Control. Executive shall
devote his full time and attention to the business of Employer, and shall not
during the Contract Period be engaged in any other business activity. This
paragraph shall not be construed as preventing Executive from managing any
investments of his which do not require any involvement on his part in the
operation of such investments, serving as a trustee or director of any nonprofit
entity so long as such service does not interfere with Executive's function or
performance as the Executive Vice President and Chief Operating Officer of TRCB,
or, with the prior approval of the Board, serving as a director of any
unaffiliated business entity.



4.
Compensation. Employer shall pay to Executive compensation for his services
during the Contract Period as follows:



a.
Base Compensation. The “Base Compensation” shall be equal to such annual
compensation, including both salary and bonus, as was paid to or accrued by, or
for the benefit of, the Executive in the twelve (12) months immediately prior to
the Change in Control. The annual salary portion of base compensation shall be
payable in installments in accordance with the Employer’s usual payroll method.
The bonus



3





--------------------------------------------------------------------------------





shall be payable at the time and in the manner as to which the Employer paid
such bonuses prior to the Change in Control. Any increase in the Executive’s
annual compensation pursuant to paragraph 4(b) below, or otherwise, shall
automatically and permanently increase the base compensation.


b.
Annual Increase. During the Contract Period, the Compensation Committee of the
Board and the Board shall review Executive’s compensation on an annual basis.
The Board may, in the exercise of its discretion, award Executive increased
compensation to reflect the impact of inflation, his performance, Employer's
financial performance, and competitive compensation levels, all as determined in
the sole discretion of the Board. Any increase in compensation may take any
form, including but not limited to an increase in annual salary.



5.
Expenses and Fringe Benefits. During the Contract Period, the Executive shall be
entitled to reimbursement for all business expenses incurred by him with respect
to the business of the Employer in the same manner and to the same extent as
such expenses were previously reimbursed to him immediately prior to the Change
in Control, PROVIDED, HOWEVER, that if the deduction by Employer for federal
income tax purposes of any expense which is incurred by Executive and reimbursed
to Executive by Employer is disallowed as a result of not being an ordinary and
necessary business expense under the then current version of Section 162 of the
Internal Revenue Code, then Executive shall repay the amount of such reimbursed
expense to Employer; AND FURTHER PROVIDED that, notwithstanding the foregoing
clause of this sentence, Executive shall not be obligated to repay to Employer
any business expense incurred by him and reimbursed to him by the Bank the
deductibility of which is prohibited or limited by the application of a specific
statutory, regulatory or administrative principle, and which would otherwise be
deductible to Employer as an ordinary and necessary business expense under the
then current version of Section 162 of the Internal Revenue Code. Executive
consents to the withholding by Employer of any such amount from that paycheck of
Executive which immediately succeeds the final disallowance by the Internal
Revenue Service of the deduction of such reimbursed expense, but only if the
withholding of such amount would not violate applicable wage and hour laws. If
prior to the Change in Control, the Executive was entitled to the use of an
automobile, he shall be entitled to the same use of an automobile at least
comparable to the automobile provided to him prior to the Change in Control, and
he shall be entitled to vacations and sick days, in accordance with the
practices and procedures of the Employer, as such existed immediately prior to
the Change in Control. During the Contract Period the Executive also shall be
entitled to hospital, health, medical and life insurance, and any other benefits
enjoyed, from time to time, by executive officers of the Employer, all upon
terms as favorable as those enjoyed by other executive officers of the Employer.
Notwithstanding anything in this



4





--------------------------------------------------------------------------------





section to the contrary, if Employer adopts any change in the expenses allowed
to, or fringe benefits provided for, executive officers of Employer, and such
policy is uniformly applied to all executive officers of Employer, then no such
change in policy shall be deemed to be a violation of this provision.


6.
Termination for Cause. Employer shall have the right to terminate Executive for
Cause at any time during the Contract Period, upon written notice to him which
shall specify the reasons for the termination. In the event of termination for
Cause, Executive shall be entitled only to such Base Compensation which has
accrued but not been paid to the date of termination, but shall not be entitled
to any further benefits under this Agreement, or the payment of any additional
amounts under this Agreement. This Agreement shall terminate ipso facto upon any
termination of Executive's employment for Cause.



7.
Disability. During the Contract Period, if the Executive becomes permanently
disabled, or is unable to perform his duties hereunder for six consecutive
months in any 18-month period, Employer may terminate the employment of the
Executive. In such event, the Executive shall not be entitled to any further
benefits under this Agreement other than payments under any disability policy
which Employer may obtain for the benefit of its senior officers generally.



8.
Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive shall be entitled to the benefits of any life insurance policy or
supplemental executive retirement plan paid for, or maintained by, the Employer,
but his estate shall not be entitled to any further benefits under this
Agreement; PROVIDED, HOWEVER, that if either (i) at the time of Executive’s
death, facts which constituted “Good Reason” within the meaning of Section 1d.
of this Agreement existed, which facts would have allowed for Employee’s
resignation with Good Reason under Section 9 of this Agreement had Executive not
died, or (ii) Employer had, prior to Executive’s death, given Executive notice
of Executive’s termination without Cause as required by the first full paragraph
of Section 9 of this Agreement, then Executive’s death shall be conclusively
deemed to be a termination without Cause and Executive’s estate shall be paid
the full amount determined by application of Section 9 of this Agreement on that
date which is sixty (60) days after Executive’s death, but only upon the
execution and delivery by Executive’s representative(s) of a binding release
which is satisfactory in enforceability, form and substance to Employer and
Employer’s counsel.



9.
Termination without Cause or Resignation for Good Reason. Employer may terminate
Executive without Cause during the Contract Period upon four weeks’ prior
written notice to Executive, and Executive may resign for Good Reason during the
Contract Period, but only in full accordance with the terms of the third full
paragraph of this Section 9. If Employer



5





--------------------------------------------------------------------------------





terminates Executive’s employment during the Contract Period without Cause or if
Executive resigns during the Contract Period for Good Reason in full accordance
with the terms of the third full paragraph of this Section 9, Employer shall,
subject to Executive’s full and timely tender of performance under Section 14 of
this Agreement, pay to Executive on that date which is ninety (90) days after
the termination of his employment a lump sum equal to two (2) times the highest
annual compensation, including only salary and cash bonus, paid to Executive
during any of the three calendar years immediately prior to the Change in
Control (the “Lump Sum Payment”).


Executive may not resign with Good Reason, and shall not be considered to have
done so for any purpose of this Agreement, unless (i) Executive, within sixty
(60) days of the initial existence of the act or failure to act by Employer
which Executive believes to constitute “Good Reason” within the meaning of this
Agreement, provides Employer with written notice which describes, in particular
detail, the act or failure to act which Executive believes to constitute “Good
Reason” and identifies the particular clause of Section 1d of this Agreement
which Executive contends is applicable to such act or failure to act; (ii)
Employer, within thirty (30) days of its receipt of such notice, fails or
refuses to rescind such act or remedy such failure to act so as to eliminate
“Good Reason” for the termination by Executive of his employment relationship
with Employer, and (iii) Executive actually resigns from his employment with
Employer on or before that date which is exactly six (6) calendar months after
the initial existence of the act or failure to act by Employer which constitutes
“Good Reason” within the meaning of this Agreement. If the requirements of the
preceding sentence are not fully satisfied on a timely basis, then the
resignation by Executive of his employment with Employer shall not be deemed to
have been for “Good Reason”; he shall not be entitled to any of the benefits to
which he would have been entitled if he had resigned his employment with
Employer for “Good Reason”; and, in particular, Employer shall not be required
to pay any amount which would otherwise have been due to Executive under this
Section 9 of this Agreement had Executive resigned with “Good Reason”.


Employer and Executive acknowledge that any termination of Executive’s
employment without Cause or resignation for Good Reason under this Section 9 of
this Agreement is intended to qualify as a “Separation from Service” under
Section 409A of the Internal Revenue Code and Treasury Regulation Section
1.409A-1(h). Executive and Employer agree that Executive will not, at any time
subsequent to a termination without Cause or resignation for Good Reason under
this Section 9 of this Agreement, as an employee or independent contractor,
provide services to Employer or any affiliate of Employer at an annual rate
which is more than twenty percent (20%) of the services rendered, on average,
during the thirty six (36) full calendar months immediately preceding such
termination without Cause or resignation for Good Reason under this Section 9 of
this Agreement (or the full period for which Executive provided services to
Employer (whether as an employee or as an independent contractor) if Executive
has, at the time of termination without Cause or resignation for Good Reason
under this Section 9 of this Agreement, been providing services for a period of
less than thirty six (36) months).




6





--------------------------------------------------------------------------------





Executive shall not have a duty to mitigate the damages suffered by his in
connection with the termination by Employer of his employment without Cause or a
resignation for Good Reason during the Contract Period. If Employer fails to pay
Executive the Lump Sum Payment or to provide him with the benefits due under
this section, Executive, after giving ten (10) days’ written notice to Employer
identifying Employer’s failure, shall be entitled to recover from Employer all
of his reasonable legal fees and expenses incurred in connection with his
enforcement against Employer of the terms of this Agreement. Employer agrees to
pay such legal fees and expenses to Executive on demand. Executive shall be
denied payment of his legal fees and expenses only if a court finds that
Executive sought payment of such fees without reasonable cause and in bad faith.
Notwithstanding any term of this paragraph to the contrary, if at such time as
payment of the Lump Sum Payment would otherwise be due under this Section 9 of
this Agreement Employer and Executive are opposing parties to any litigation,
then (i) Employer need not tender payment to Executive of such Lump Sum Payment,
or provide Executive with any other payment or benefit which would otherwise be
made to or conferred upon Executive under this Agreement, until such time as
such litigation is resolved with finality, and then only in accordance with the
applicable terms of the resolution of such litigation, and (ii) Executive may
not recover any legal fees from Employer under this paragraph of this Section 9,
and may recover only such legal fees, if any, as are to be paid by Employer
under the applicable terms of the resolution of such litigation.


If, in accordance with and pursuant to this Section 9 of this Agreement, either
(i) Employer terminates Executive without Cause or (ii) Executive resigns for
Good Reason, in either case during the Contract Period (a “Benefits Continuation
Event”), then Employer shall, for the remainder of the Contract Period (the
“Continuing Coverage Period”), either provide Executive with continued benefits
under, or defray the cost of continued benefits which are comparable to those
provided by, those medical and dental benefit plans, life insurance plans, and
disability insurance plans (the “Continuing Coverage Plans”) which are sponsored
by Employer and in which Executive is a participant as of the date of the
termination of Executive's employment.


During the Continuing Coverage Period, Employer shall, if and only to the extent
possible under the terms of such plans, continue Executive’s participation in
the Continuing Coverage Plans for the Continuing Coverage Period, which
continued participation shall be under all of the costs, terms and conditions
that are applicable to or imposed upon employees of similar title to Executive,
as such costs, terms and conditions may change from time to time during the
remainder of the Continuing Coverage Period.


To the extent that the terms of any of the Continuing Coverage Plans are such
that the actual participation of Executive cannot be continued after a Benefits
Continuation Event, then


7





--------------------------------------------------------------------------------





Employer shall, for the duration of the Continuing Coverage Period, provide
Executive with a periodic payment, or periodic payments, in that amount or those
amounts which Employer determines in the exercise of its reasonable discretion
and in good faith to be fully sufficient to defray the cost to Executive of
participation in plans which provide benefits that are materially identical to
those benefits provided by those Continuing Coverage Plans in which, by their
terms, Executive cannot continue to participate subsequent to the termination of
Executive's employment. Any such payment or payments shall be defined as
Coverage Continuation Reimbursement Payments. Executive and Employer
specifically agree that the reimbursement by Employer through the Continuing
Coverage Period of the full monthly COBRA amount which would, in the absence of
this Agreement, be charged to Executive for continuing coverage under the
medical benefits plan sponsored by Employer, and in which Executive is a
participant as of the termination of Executive's employment, shall constitute
full tender of performance under this Agreement with respect to such medical
benefits plan. All Coverage Continuation Reimbursement Payments shall be paid by
Employer to Executive five (5) days prior to the date when the expense to be
reimbursed is due and payable by Executive.


If at any time during the Continuing Coverage Period, Executive becomes employed
by another employer which provides one or more of the benefits provided under
the Continuing Coverage Plans, then Employer shall, immediately and from the
date when such benefits are made available to the Employee by the successor
employer, be relieved of its obligation to provide such benefits, or Coverage
Continuation Reimbursement Payments for such benefits, to the extent such
benefits are duplicative of those which are provided to Executive by Executive’s
new employer. Executive shall notify Employer at such time as Executive becomes
employed by any successor employer, and shall provide Employer with such
information pertaining to the employee benefit plans of the successor employer
as is sufficient for Employer to reach a conclusion as to whether the preceding
sentence is applicable. Any failure by Executive to provide such information to
Employer on a timely basis shall give rise to a claim by Employer against
Executive for (i) the entire aggregate cost of those benefits provided under the
Continuing Coverage Plans and those Coverage Continuation Reimbursement Payments
which Employer would not have been obligated to provide or tender had the
information required under the preceding sentence been provided to Employer on a
timely basis, and (ii) legal fees incurred by Employer in asserting a claim
against Executive under this sentence.


10.
Resignation without Good Reason. Executive shall be entitled to resign from the
employment of Employer at any time during the Contract Period without Good
Reason, but upon such resignation, Executive shall not be entitled to any
additional compensation for the time after which he ceases to be employed by
Employer, and shall not be entitled to any of the payments or other benefits
which would otherwise be provided to Executive under this Agreement. No such
resignation shall be effective unless in writing with four weeks’ notice
thereof. For all purposes of this Agreement, the retirement by Executive from
his



8





--------------------------------------------------------------------------------





employment with Employer shall be deemed to be a resignation by Executive
without Good Reason.


11.
Non-Disclosure of Confidential Information.



a.
Non-Disclosure of Confidential Information. Except in the course of his
employment with Employer and in pursuit of the business of TRB, TRCB or any of
their subsidiaries or affiliates, Executive shall not, at any time during or
following the term of this Agreement or the Contract Period, disclose or use for
any purpose any confidential information or proprietary data of TRB, TRCB or any
of their respective subsidiaries or affiliates. Executive agrees that, among
other things, all information concerning the identity of, and TRB’s and TRCB’s
relations with, their respective customers is confidential and proprietary
information.



b.
Specific Performance. Executive agrees that TRB and TRCB do not have an adequate
remedy at law for the breach of this section and agrees that he shall be subject
to injunctive relief and equitable remedies as a result of any breach of this
section. The invalidity or unenforceability of any provision of this Agreement
shall not affect the force and effect of the remaining valid portions.



c.
Survival. This section shall survive the termination of the Executive’s
employment hereunder, the expiration of this Agreement, and the expiration of
the Contract Period.





12.
Term and Effect Prior to Change in Control.



a.
Term. Except as otherwise provided for hereunder, this Agreement shall commence
on the date hereof and shall remain in effect until May 31, 2019 (the “Term”) or
until the end of the Contract Period, whichever is later.



b.
No Effect Prior to Change in Control. This Agreement shall not, in any respect,
affect any rights of the Employer or the Executive prior to a Change in Control
or any rights of the Executive granted in any other agreement, plan or
arrangements. The rights, duties and benefits provided hereunder shall only
become effective upon the occurrence of a Change in Control, as defined in this
Agreement. If the employment of the Executive by the Employer is terminated for
any reason prior to a Change in Control, this Agreement shall thereafter be of
no further force and effect. Notwithstanding any term of this Agreement to the
contrary, including but not limited to the terms of the preceding paragraph, if
a Change in Control as defined in this



9





--------------------------------------------------------------------------------





Agreement occurs within six (6) months after Executive has either been
terminated in the absence of Cause, or resigned with Good Reason in accordance
with the requirements of this Agreement, Executive shall be paid such amount and
provided with such benefits as would have been paid and provided to Executive by
application of the terms and conditions of Section 9 of this Agreement as though
Executive’s employment had been terminated without Cause or Executive had
resigned with Good Reason in accordance with the requirements of this Agreement
on the next banking day after the occurrence of the Change in Control, subject
in every respect to the terms of this Agreement, PROVIDED, HOWEVER, that (a) any
amounts actually payable to Executive by application of this provision shall be
paid within thirty (30) business days after the occurrence of the Change in
Control, and (b) the applicability of Code Section 280G shall be determined by
reference to the actual dates of the termination of Executive’s employment and
the occurrence of the Change in Control, rather than the date on which
Executive’s employment is assumed to have terminated for purposes of this
provision. This provision shall survive the termination of Executive’s
employment prior to the occurrence of a Change in Control, as shall all other
provisions of this Agreement which are rendered effective as a result of the
application of the preceding sentence.




13.
Section 280G. Notwithstanding any other provision of this Agreement to the
contrary, if Employer determines in good faith that any payment or benefit
received or to be received by Executive pursuant to this Agreement (which the
parties agree will not include any portion of payments allocated to the
non-compete provisions of Section 15 which are classified as payments of
reasonable compensation for purposes of Section 280G of the Code), or otherwise
(with all such payments and benefits, including, without limitation, salary and
bonus payments, being defined as “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code by reason of
being considered to be “contingent on a change in ownership or control” of
Employer within the meaning of Section 280G of the Code, then such Total
Payments shall be reduced in the manner reasonably determined by Employer, in
its sole discretion, to the extent necessary so that the Total Payments will be
less than three times Executive's “base amount” (as defined in Section
280G(b)(3) of the Code).



14.
Release in Favor of the TRB Corporate Group as a Condition Precedent. As a
condition precedent to the actual payment by Employer to Executive of any amount
otherwise payable under Section 9 of this Agreement, Executive must execute and
deliver a full release in favor of TRB, TRCB, their respective affiliates and
subsidiaries, and their respective officers and directors, which release shall
(i) be in form and content which is fully compliant with all of



10





--------------------------------------------------------------------------------





those provisions of law to which the release pertains, and reasonably
satisfactory to counsel to Employer; (ii) cover all actual or potential claims
arising from Executive’s employment by Employer and the termination of such
employment; and (iii) be prepared, reviewed and executed in a manner which is
consistent with all requirements of law, including the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act. Such release shall
not affect (a) vested rights or interests; (b) claims arising under the release
agreement, itself; or (c) claims not capable of release as a matter of law,
including without limitation (i) workers compensation claims and (ii) claims for
unemployment benefits.


15.
Covenant Not to Compete. Executive agrees that for a period of twelve (12)
months from the date when the Lump Sum Payment is made to the Executive under
this Agreement, he shall not (i) become employed or retained by, directly or
indirectly, any bank or other regulated financial services institution with an
office or operating branch in any county in New Jersey within which TRCB or any
other then existing subsidiary of TRB maintains an office or branch, or (ii)
solicit, entice or induce any person who, at any time during the one year period
through such date was, or at any time during the period of twelve (12) months
from the date when the Lump Sum Payment is made is, either an employee of
Employer in a senior managerial, operational or lending capacity, or a highly
skilled employee with access to and responsibility for any confidential
information, to become employed or engaged by Executive or any person, firm,
company or association in which Executive has an interest; approach any such
person for any such purpose; or authorize or knowingly approve the taking of
such actions by any other person or entity. Executive acknowledges that the
terms and conditions of this restrictive covenant are reasonable and necessary
to protect TRB, its subsidiaries, and its affiliates, and that Employer’s tender
of performance under this Agreement, including the Lump Sum Payment, is fair,
adequate and valid consideration in exchange for his promises under this
Paragraph 15 of this Agreement. Executive further acknowledges that his
knowledge, skills and abilities are sufficient to permit him to earn a
satisfactory livelihood without violating the provisions of this Paragraph 15.
Executive agrees that, should Employer reasonably conclude that Executive has
failed to fully comply with all of the terms of this Section 15, Employer may
apply to a court of competent jurisdiction for such equitable relief as Employer
believes to be necessary and effective, and may pursue a claim against Executive
for damages. Executive further agrees that Executive shall reimburse Employer
for all legal fees incurred by Employer in (i) applying for and securing such
equitable relief as is granted under the preceding sentence, and (ii) asserting
and pursuing a claim for damages under the preceding sentence which is
adjudicated wholly or partially in favor of Employer.



16.
Severance Compensation and Benefits not in Derogation of Other Benefits. Subject
only to those particular terms of this Agreement to the contrary, the payment or
obligation



11





--------------------------------------------------------------------------------





to pay any monies, or the granting of any benefits, rights or privileges to
Executive as provided in this Agreement shall not be in lieu or derogation of
the rights and privileges that Executive now has or will have under any plans or
programs of Employer including, but not limited to, any stock option plan,
equity compensation plan, qualified retirement plan, 401(k) plan, or
supplemental executive retirement plan maintained by Employer.


17.
Notices.  Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, with respect to notices delivered personally, or upon
confirmed receipt when delivered by facsimile or deposited with a reputable,
nationally recognized overnight courier service and addressed or faxed to the
Employee at his last known address on the books of TRB or, in the case of TRB,
at its principal place of business, attention: Chief Executive Officer.

18.
Miscellaneous.



a.
General. This Agreement shall be the joint and several obligation of TRB, TRCB
and any acquiring entity which assumes TRB’s or the TRCB’s obligations under
this Agreement. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey and, to the extent applicable, Federal law. Except as specifically set
forth in this Agreement, this Agreement supersedes all prior agreements and
understandings with respect to the matters covered hereby. The amendment or
termination of this Agreement may be made only in a writing executed by TRB,
TRCB and the Executive, and no amendment or termination of this Agreement shall
be effective unless and until made in such a writing. This Agreement shall be
binding to the extent of its applicability upon any successor (whether direct or
indirect, by purchase, merge, consolidation, liquidation or otherwise) to all or
substantially all of the assets of TRB or TRCB. This Agreement is personal to
the Executive, and the Executive may not assign any of his rights or duties
hereunder, but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. TRB or TRCB, as the case may be, shall, as
part of any Change in Control involving an acquiring entity or successor to TRB
or TRCB, obtain an enforceable assumption in writing by (i) the entity which is
the acquiring entity or successor to TRB or TRCB, as the case may be, in the
Change in Control and, (ii) if the acquiring entity or successor to TRB or TRCB,
as the case may be, is a bank, the holding company parent of the acquiring
entity or successor, of this Agreement and the obligations of TRB or TRCB, as
the case may be, under this



12





--------------------------------------------------------------------------------





Agreement, and shall provide a copy of such assumption to the Executive prior to
any Change in Control. Throughout this Agreement, the masculine form of any
pronoun shall be interpreted to refer to the feminine form of such pronoun and
vice versa, it being the intention of the parties that this Agreement be
interpreted in a gender neutral manner.


b.
Section 409A. Notwithstanding anything herein to the contrary, (i) if at the
time of Executive's termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then Employer will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date which is six
months following the termination of Executive's employment with Employer (or the
earliest date which is permitted under Section 409A of the Code), and (ii) if
any other payments of money or other benefits due to Executive under this
Agreement could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner which is determined by the Board in
consultation with Employer's professional advisers not to cause such an
accelerated or additional tax. In the event that payments under this Agreement
are deferred pursuant to this Section 17(b) in order to prevent any accelerated
or additional tax under Section 409A of the Code, then such payments shall be
paid at the time specified in this Section 17(b) without any interest. Employer
shall consult with Executive in good faith regarding the implementation of this
Section 17(b), PROVIDED, HOWEVER, that none of Employer, its directors, its
employees or its advisors shall have any liability to Executive with respect to
this Section 17(b). If an amount is to be paid under this Agreement in two or
more installments, each installment shall be treated as a separate payment for
purposes of Code Section 409A. Any portion of the benefits provided under this
Agreement which have not been paid to Executive prior to the last banking
business day of the second full calendar year following the year within which
the Termination Date falls (the “Outside Date”) shall be paid to Executive on
the Outside Date so that entire amount due under this Agreement is paid to
Executive no later than the last day of the second taxable year of the Executive
following the year within which the Termination Date falls.



13





--------------------------------------------------------------------------------







c. Limitations Imposed by Applicable Law. Executive acknowledges that Employer's
tender of performance under this Agreement may be limited, proscribed or
prohibited by the applicable provisions of current and future statutory law,
regulations and administrative pronouncements (collectively, “Limiting Law”).
Employee agrees and acknowledges that only if, for so long as, and to the extent
that any provision of Limiting Law is applicable to limit, proscribe or prohibit
any payment which would otherwise be tendered to Executive under this Agreement
or any benefit which would otherwise be conferred upon Executive under this
Agreement, Employer shall be under no actual or implied obligation to, and shall
not, tender to Executive or confer upon Executive, in the case of a prohibition,
such payment or such benefit or, in the case of a limitation or proscription,
only such portion of such payment or such benefit as is limited or proscribed.
This Agreement shall be without binding effect to the extent of such limitation,
proscription, or prohibition. The determination as to whether, and the extent to
which, any provision of Limiting Law is applicable to limit, proscribe or
prohibit any payment which would otherwise be tendered to Executive under this
Agreement or any benefit which would otherwise be conferred upon Executive under
this Agreement shall be made by Employer in consultation with its professional
advisers. Executive shall execute and deliver any document or correspondence
which is deemed by counsel to Employer to be necessary or in Employer's best
interests to reaffirm Executive's agreement that the provisions of Limiting Law,
to the extent of their applicability, supersede the terms and enforceability of
this Agreement.


[Remainder of page intentionally left blank.]


14





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, TRB and TRCB have caused this Change in Control Agreement to
be signed by their respective duly authorized representatives pursuant to the
authority of their Boards of Directors, and Executive has personally executed
this Agreement, all as of the day and year first written above.




WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ A. Richard Abrahamian
 
/s/ Anthony Mero
 
 
 
Anthony A. Mero, individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ATTEST:
 
TWO RIVER BANCORP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Robin Zager
 
By:
/s/ William D. Moss
 
[Secretary]
 
 
William D. Moss
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ATTEST:
 
TWO RIVER COMMUNITY BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Robin Zager
 
By:
/s/ William D. Moss
 
[Secretary]
 
 
William D. Moss
 
 
 
 
Chief Executive Officer
 







15



